As filed with the Securities and Exchange Commission on April30, 2010 Registration No. 333-164844 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (AMENDMENT NO. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CORD BLOOD AMERICA, INC. (Exact name of registrant as specified in its charter) Florida 65-1078768 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1857 Helm Drive Las Vegas, NV89119 (702) -914-7250 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Matthew Schissler, Chief Executive Officer 1857 Helm Drive Las Vegas, NV89119 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION DATED APRIL 30, 2010 PRELIMINARY PROSPECTUS CORD BLOOD AMERICA, INC. 363,636,364 Shares of Common Stock This prospectus (the Prospectus) relates to the resale of 363,636,364shares of our common stock, par value of $0.0001, by certain individuals and entities who beneficially own shares of our common stock. We are not selling any shares of our common stock in this offering and therefore we will not receive any proceeds from this offering. However, the Company will receive proceeds from the sale of our common stock under the Securities Purchase Agreementwhich was entered into between the Company and Tangiers Investors, LP, (Tangiers), the selling stockholder. We agreed to allow Tangiers to retain 10% of the proceeds raised under the Securities Purchase Agreement, which is more fully described below. Pursuant to the Securities Purchase Agreement, we may, at our discretion, periodically issue and sell to Tangiers shares of our common stock for a total purchase price of $4,000,000. We have obtained approximately $1,200,000 in cash advances under the Securities Purchase Agreement which means we have approximately $2,800,000 available to us under the Securities Purchase Agreement.Prior to this registration statement, the Company has filed registration statements with the Securities and Exchange Commission, to register a total of 297,558,755 shares of common stock issuable pursuant to the Securities Purchase Agreement. Under this registration statement we are registering an additional 363,636,364 shares of our common stock.We will issue these additional shares to Tangiers in order to receive advances under the Securities Purchase Agreement. This registration statement must be declared effective prior to us being able to issue those additional shares to Tangiers so that we may obtain cash advances under the Securities Purchase Agreement. On January22, 2009, we entered into Amendment No.1 to Securities Purchase Agreement with Tangiers (the Amendment). The Amendment removed the Floor Price under the Securities Purchase Agreement which was previously set at $0.01, which meant that if our stock price fell below $0.01 we could not sell our stock to Tangiers in order to receive cash advances under the Securities Purchase Agreement. By removing this limitation we can now sell shares of our common stock to Tangiers if the stock price falls below $0.01. The Amendment also revised the Maximum Advance Amount under the Securities Purchase Agreement so that the maximum amount of each advance that the Company could draw under the Securities Purchase Agreement would be limited to the average daily trading volume in dollar amount during the 10 trading days preceding the advance date. No advance will be made in an amount lower than the $10,000 or higher than $250,000. Finally, the Amendment eliminated the Company's right to terminate the Securities Purchase Agreement with 45 days written notice in the event the Company's stock price remained at an amount equal to 50% of the floor price of $0.01 and remained there for a period of at least 90 days. The shares of our common stock are being offered for sale by the selling stockholder at prices established on the Over-the-Counter Bulletin Board during the term of this offering, at prices different than prevailing market prices or at privately negotiated prices. On February 3, 2010, the last reported sale price of our common stock was $0.0086 per share. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol CBAI.OB.These prices will fluctuate based on the demand for the shares of our common stock. Tangiers is a selling stockholder under this registration statement and intends to sell shares that we will issue to them pursuant to the Securities Purchase Agreement so that we may receive financing pursuant to the Securities Purchase Agreement. As of February2, 2010 thenumber of shares that we are registering for sale under this registration statement, upon issuance would equal approximately 7.19% of our outstanding common stock. With the exception of Tangiers, who is an underwriter within the meaning of the Securities Act of 1933, no other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering. This offering will terminate twenty-four months after the accompanying registration statement is declared effective by the Securities and Exchange Commission. None of the proceeds from the sale of our common stock by the selling stockholders will be placed in escrow, trust or any similar account. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE RISK FACTORS BEGINNING ON PAGE4 TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus isApril_, 2010 CORD BLOOD AMERICA, INC. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 4 FORWARD LOOKING STATEMENTS 9 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION 11 SELLING SHAREHOLDERS 12 PLAN OF DISTRIBUTION 13 DESCRIPTION OF SECURITIES TO BE REGISTERED 18 EXPERTS 19 VALIDITY OF SECURITIES 19 DESCRIPTION OF BUSINESS 19 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 26 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2008 F-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-10 POWER OF ATTORNEY
